internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-122815-02 date april legend decedent spouse trust trust trust trust son granddaughter granddaughter charities plr-122815-02 state date date date date date court dear we received a letter dated date and prior correspondence from your authorized representative requesting rulings under sec_2055 of the internal_revenue_code with respect to the proposed reformation of certain trusts this letter responds to that request on date decedent and spouse created trust spouse died on date upon spouse’s death trust was divided into three trusts trust an irrevocable_trust with assets equal to spouse’s unified_credit trust an irrevocable qualified terminable_interest trust and a_trust holding decedent’s separate_property that was revoked by decedent during her lifetime decedent created trust a revocable_trust on date decedent died on date after the death of decedent the net_income of trust and trust is to be distributed to son to granddaughter and to granddaughter the trustees have the sole discretion to distribute trust principal to son for son’s health support and maintenance upon son’s death the remaining trust assets are to be distributed in equal shares to charities trust provides that after the death of decedent all net_income is to be distributed to son for his lifetime and the trustee has the sole discretion to distribute principal to son for his health support and maintenance upon son’s death the remaining trust assets are to be distributed in equal shares to charities plr-122815-02 in their present form the trusts do not qualify for the estate_tax charitable deduction under sec_2055 the parties initiated a proceeding for a judicial reformation of trust and trust in accordance with sec_2055 in order to qualify as charitable_remainder unitrusts cruts under sec_664 the parties propose to divide trust into two trusts one trust son’s trust will be funded with of the assets of trust for son and reformed to qualify as a crut a separate trust for granddaughter and granddaughter will be established with the remaining the trust for the granddaughters will not be reformed to qualify as a crut and is not the subject of this ruling_request trust and son’s trust as reformed will provide for an annual payment equal to of the net fair_market_value of the assets of trust and son’s trust payable to son in quarterly installments for his life on the death of son all remaining assets of trust and son’s trust will be paid to the charities son has irrevocably disclaimed any right to a distribution of principal or income that is in excess of the unitrust payments on date court issued an order approving the division of trust and the proposed modifications to trust and son’s trust date is within days after the last date including extensions for filing decedent’s estate_tax_return trust and son’s trust as reformed contain the provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_92_57 1992_2_cb_123 the following rulings have been requested the proposed reformations of trust and son’s trust will be qualified reformations under sec_2055 an estate_tax charitable deduction will be allowed under sec_2055 for the present_value of the remainder interests in trust and son’s trust as reformed law and analysis sec_2055 provides that for purposes of the federal estate_tax the value of the taxable_estate is determined by deducting from the value of the gross_estate the amount of all bequests to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or education purposes and certain other fraternal and veterans organizations sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a plr-122815-02 person or for a use described in sec_2055 and an interest other than an interest that is extinguished upon the decedent’s death in the same property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 no deduction is allowed under sec_2055 for the interest that passes to the person or for the use described in sec_2055 unless in the case of a remainder_interest the interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or in the case of any other interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly sec_2055 provides that a deduction is allowed under sec_2055 for any qualified_reformation the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise that changes a reformable_interest into a qualified_interest but only if-- i any difference between- death of the qualified_interest and interest i the actuarial value determined as of the date of the decedent’s ii the actuarial value as so determined of the reformable does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- before and after the qualified_reformation terminated at the same time or i a charitable_remainder interest the nonremainder interest ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent’s death sec_2055 provides that the term reformable_interest means any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for the provisions of sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in plr-122815-02 specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that the restriction in sec_2055 does not apply if a judicial proceeding is commenced to change the charitable interest into a qualified_interest not later than the 90th day after the last date including extensions for filing the estate_tax_return if one is required to be filed under sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 in this case the charitable interests in trust and son’s trust would have qualified for an estate_tax charitable deduction under sec_2055 but for the provisions of sec_2055 accordingly the first requirement for a qualified_reformation under sec_2055 will be satisfied the proposed reformation satisfies the second requirement for a qualified_reformation under sec_2055 because son’s interest both before and after the proposed reformation will terminate at the same time ie at son’s death the reformation will be effective as of the date of decedent’s death and therefore the proposed reformation satisfies the third requirement under sec_2055 with respect to the fourth requirement based on the interest rate under sec_7520 for the month of decedent’s death the actuarial value of the charitable_remainder as reformed will not differ by more than percent of the actuarial value of the charitable_remainder interest prior to reformation accordingly the proposed reformation satisfies the fourth requirement under sec_2055 finally the proposed reformation will satisfy the fifth requirement under sec_2055 because even though son’s interest in the reformable trust is not expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property a judicial proceeding to reform the trusts was commenced within days of the date that the decedent’s federal estate_tax_return was due including extensions accordingly we conclude that the proposed reformation of trust and son’s trust will be a qualified_reformation within the meaning of sec_2055 provided the reformation is effective under local law therefore an estate_tax charitable deduction will be allowable under sec_2055 for the present_value of the remainder interests in trust and son’s trust as reformed determined under sec_20_2055-2 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or plr-122815-02 any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by_______________________ lorraine e gardner senior counsel branch enclosure copy for sec_6110 purposes
